Citation Nr: 1113820	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam.  

2.  Entitlement to a increased disability evaluation in excess of 10 percent for the service-connected schizophrenic reaction.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran had active service from July 1968 to September 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2004 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  This matter was remanded to the RO in December 2008 for additional development.  

An unappealed September 1982 rating decision denied service connection for a skin disorder, claimed as lumps, secondary to herbicides exposure, and that decision is final.  The Board, however, views this claim as rather different from the current skin claim, which specifies skin rashes and hives.  This matter is thus appropriately addressed on a de novo basis.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury.  Rather, the two claims must be considered independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

The Board deems statements made by the Veteran in his Substantive Appeal as an application to reopen his claim for service connection for posttraumatic stress disorder (PTSD).  This was previously noted in the December 2008 remand but has not been addressed to date.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.   

The claim of entitlement to an increased evaluation for the service-connected schizophrenic reaction is addressed in the REMAND section of this decision and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has not been shown to have a diagnosis of chloracne, another acneform disease, or porphyria cutanea tarda.

2.  The Veteran does not otherwise have a currently diagnosed skin disorder that has been shown to be etiologically related to service.     
    

CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by service, or as due to herbicide exposure in Vietnam.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA a notice letter to the Veteran in May 2004, prior to the initial adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the January 2009 letter.  The claim was readjudicated in July 2010.  Therefore, the Board finds the duty to notify provisions of the VCAA have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless error.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The service treatment records were obtained and associated with the claims folder.  Records corresponding to reported VA and private medical treatment have been obtained and added to the claims file.  There is no other identified relevant evidence that has not been accounted for.  In May 2009 and June 2010, the Veteran was afforded VA examinations to obtain medical evidence as to the nature and etiology of the claimed skin disorder.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA regulations also provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), including chloracne, other acneform diseases, and porphyria cutanea tarda of manifested to a degree of 10 percent or more within a hear of the last date of herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii).  With claims that do not meet these criteria, service connection may alternatively be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records show that the Veteran had a history of acne for six years and the acne was gradually decreasing though it had worsened in Vietnam.  Examination revealed numerous papules and cysts on the back.  The impression was acne vulgaris.  See the service treatment records dated in March 1970.  In May 1970, the Veteran sought treatment for a sebaceous cyst on the posterior neck.  A May 1970 separation examination report indicates that examination of the skin was normal.   

The record shows that the Veteran filed a claim for compensation benefits in December 1970 and he did not indicate that he had a skin disease.  A December 1970 VA examination report indicates that examination of the skin revealed acne vulgaris on the back, mild activity, scars on the face and torso.  

A March 1981 VA Agent Orange examination report indicates that the Veteran reported having itching and lumps on both arms since the fall of 1970, three to four times, and the last time was three or four years ago.  He also reported having a rash on both thighs off and on and it lasted about four days.  Examination of the skin revealed no rash anywhere.   

As noted in the introduction, the Veteran had filed a claim for lumps on the skin due to agent orange exposure in June 1982.  This claim was denied in a September 1982 rating decision.  

Private medical records indicate that, in January 1986, the Veteran was treated for complaints of a sore on the right upper leg.  In July 1989, the Veteran was treated for a groin rash and tinea cruris.  In June 1990, he was treated for tinea cruris. In December 1990, he was treated for a cystic mass of the right thigh.  In January 1995, the Veteran underwent excision of a sebaceous cyst of the right upper extremity.  In March 1996, the Veteran was treated for psoriasis, atopic dermatitis, and tinea corporis.  In a December 1997 statement, a private doctor stated that the Veteran had a rash on his lower left thigh and he had had similar problems in previous winters.  The impression was asteatotic dermatitis.  

An August 2000 VA examination report indicates that examination of the skin revealed mild eczema.  

VA treatment records dated in February 2004 indicate that the Veteran had tinea cruris, recurrent, with the onset in 1998.  VA treatment records show that the Veteran was treated for a rash on the arms, belly, and crotch in July 2005; lesions on the abdomen and an itchy rash in March 2006; recurrent tinea in April 2006; a rash on the abdomen and back in October 2006; and balanitis in December 2007.    

The Veteran underwent a VA skin disease examination with an examiner who reviewed the claims file in May 2009.  When asked if it was at least as likely as not that the Veteran's claimed skin disorder, diagnosed as an atopic eczematous rash, was etiologically related to service, the examiner indicated that he could not give an opinion without resort to mere speculation and that a dermatologist would be the best person to give such an opinion.  

A second VA examination was conducted by a nurse practitioner and a dermatologist  in June 2010.  The claims file was reviewed in conjunction with this examination.  The examiners provided three assessments, based upon an examination and the claims file review.  First, the examiners assessed tinea corporis, indicating that this disability was not mentioned in the service treatment records and that the first mention of it was in 1986.  Second, the examiners assessed seborrheic dermatitis that was mild and "less than 50% likely" related to service; the examiners further noted that this was common in the general population.  Third, the examiners diagnosed balanitits that was "unlikely related to service" since onset was in January 2008.  

In this case, the only evidence supporting the Veteran's claim is his own lay opinion that his current skin problems are related to exposure to Agent Orange in Vietnam.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In the present case, the Board does not dispute that the Veteran is competent to observe skin symptoms during and after service.  Such symptoms are visible to the eye and are analogous to the varicose veins addressed in Barr.  That notwithstanding, the Veteran's treatment for skin problems in service concerned different skin diagnoses than those noted after service, notably during the June 2010.  While the Veteran is competent to note skin symptoms, he has not been shown to have the requisite training or credentials to ascertain that specific current skin disorders are the same as those shown during service or immediately thereafter.  See Routen v. Brown, supra.  The determination of whether skin symptoms represent one disorder rather than another (e.g., tinea corporis, rather than acne vulgaris) is emphatically a medical determination that is the province of trained and accredited medical professionals.  Therefore, this lay evidence, even if deemed credible, of no more than very minimal probative value and is very substantially outweighed by the findings from the June 2010 VA examination.

Finally, as the Veteran has not been diagnosed with chloracne, another acneform disease, or porphyria cutanea tarda, the provisions of 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e), concerning herbicide-related diseases, are inapplicable to the case at hand.

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, to include as due to herbicide exposure in Vietnam, and this claim must be denied.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure in Vietnam, is denied.


REMAND

The claim for an increased evaluation for a schizophrenic reaction is problematic in multiple respects.  First, no action was taken on the application to reopen a claim for service connection for PTSD, despite the fact that this case was referred back to the RO in the December 2008 remand.  This determination could substantially affect the rating for a schizophrenic reaction, as a single mental health rating would be assigned if service connection were to be established for PTSD; the criteria of Diagnostic Codes 9203 and 9411 are identical.  See 38 C.F.R. §§ 4.14, 4.130.  

Second, the VA psychiatric examination report from May 2009 is flawed.  The examiner reviewed the claims file but found no evidence for an Axis I diagnosis at the present time.  The examiner failed to address recent evidence of record indicating psychiatric symptomatology during the pendency of this appeal, notably an April 2004 VA examination report containing a diagnosis of major depressive disorder and a Global Assessment of Functioning (GAF) score of 50.  Moreover, the May 2009 VA examiner assigned a GAF score of 70.  This score represents some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social and occupational functioning under the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV); it is certainly incompatible with a determination that there was no evidence for an Axis I diagnosis.  It is accordingly readily apparent that a further VA examination, reconciling the conflicting findings indicated in this examination report, is needed.

The Board also notes that that the GAF score of 50 noted in the April 2004 VA examination report represents serious symptoms or serious social and occupational impairment.  If such a score were found to be attributable to the Veteran's service-connected schizophrenic reaction, it would certainly not be appropriately contemplated by the currently assigned 10 percent evaluation.  This matter should also be clarified upon reexamination.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination, with an appropriate examiner, to determine the symptoms and severity of the service-connected schizophrenic reaction.  The examiner must review the claims file in conjunction with the examination.   Particular attention is directed to the VA examination reports from April 2004 and May 2009.

The examiner is requested to provide the following information:

1) Is the April 2004 diagnosis of major depressive disorder (and the corresponding GAF score of 50) at least as likely as not (e.g., a 50 percent or greater probability) attributable to the service-connected schizophrenic reaction, or otherwise related to service?  If not, the examiner must explain.

2) Does the evidence of record currently support an Axis I diagnosis attributable to the service-connected schizophrenic reaction?  If not, the examiner should explain why a GAF score of 70 was assigned in the May 2009 VA examination report.

In any event, a multi-axial diagnosis, with a GAF score, must be rendered.  The examiner must explain what this score means in terms of occupational and social impairment.  If no current Axis I diagnosis is present, the examiner should explain this in full.  

All opinions must be supported by a complete rationale in a typewritten report.

2.  The Veteran's application to reopen a claim for service connection for PTSD must be adjudicated.  If this claim remains denied, the Veteran must be furnished with a cover letter addressing his rights and responsibilities in perfecting an appeal as to the denial.

3.  Then the claim for an increased evaluation for schizophrenic reaction must be readjudicated, with a determination of whether the disability encompasses major depressive disorder.  In light of the conflicting examination results noted above, the RO/AMC is advised to at least consider the possibility of assigning "staged ratings" in this case.  If the determination of this matter remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


